  Case 17-07025       Doc 98     Filed 06/20/19 Entered 06/21/19 16:54:50           Desc Main
                                   Document     Page 1 of 2



SO ORDERED.

SIGNED this 20 day of June, 2019.




                                                   John T. Laney, III
                                          United States Bankruptcy Judge



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION

In Re:                              *                Case No. 16-70733-JTL
                                    *
David B. McCutcheon,                *                Chapter 13
                                    *
      Debtor.                       *
____________________________________*
                                    *
Corey Kupersmith,                   *
                                    *                Adversary Proceeding
      Plaintiff,                    *
                                    *
v.                                  *
                                    *                No. 17-07025
David B. McCutcheon,                *
                                    *
      Defendant.                    *

         ORDER DENYING MOTION FOR CONTEMPT WITHOUT PREJUDICE

         The Debtor/Defendant filed a Motion for Contempt against Dr. Steven A. R. Murphy for

not producing documents pursuant to a Subpoena. Dr. Murphy responded opposing the

Subpoena raising a physician-patient privilege and citing a federal law that does not appear to be

relevant to this case. The Court noticed that the Subpoena was allegedly served by mail. Federal
  Case 17-07025      Doc 98     Filed 06/20/19 Entered 06/21/19 16:54:50           Desc Main
                                  Document     Page 2 of 2


Rule of Bankruptcy Procedure 9016 requires personal service of subpoenas. The Debtor’s

counsel was unable to cite any authority that the Subpoena could be served by mail. Therefore,

this Motion for Contempt is denied for lack of service of Subpoena as required by the

Bankruptcy Rule.

                                       END OF ORDER
